                Case 19-10488-KBO               Doc 407       Filed 06/21/19         Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
Z GALLERIE, LLC, et al.,1                                         ) Case No. 19-10488 (KBO)
                                                                  )
                                   Debtors.                       ) (Jointly Administered)
                                                                  )

               NOTICE OF (I) ENTRY OF CONFIRMATION ORDER,
     (II) OCCURRENCE OF EFFECTIVE DATE, AND (III) RELATED BAR DATES

       PLEASE TAKE NOTICE THAT on June 20, 2019, the United States Bankruptcy
Court for the District of Delaware (the “Court”) confirmed the First Amended Joint Chapter 11
Plan of Reorganization of Z Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
Chapter 11 of the Bankruptcy Code [Docket No. 375] (the “Plan”), which was attached as
Exhibit A to the Findings of Fact, Conclusions of Law, and Order Confirming the First Amended
Joint Chapter 11 Plan of Reorganization of Z Gallerie, LLC and Z. Gallerie Holding Company,
LLCs Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 397]
                            2
(the “Confirmation Order”).

        PLEASE TAKE FURTHER NOTICE THAT the Effective Date, as defined in the
Plan, occurred on June 21, 2019.

        PLEASE TAKE FURTHER NOTICE THAT pursuant to Article V.C of the Plan,
unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases,
pursuant to the Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court
within 30 days after the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection, (2) the effective date of such
rejection, or (3) the Effective Date. Any Holders of Claims arising from the rejection of an
Executory Contract or Unexpired Lease not Filed with the Bankruptcy Court within such
time and after notice to the Holder of such Claim shall be precluded from receiving any
distribution from the Debtors on account of such claims in these Chapter 11 Cases. All
Allowed Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired
Leases shall be classified in accordance with the Bankruptcy Code and in full and final

1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the
    Debtors’ service address is: 1855 West 139th Street, Gardena, CA 90249.

2   Capitalized terms used but not otherwise defined in this Motion shall have the meanings given to them in the
    Joint Plan of Reorganization of Z Gallerie, LLC and Z Gallerie Holding Company, LLC, Pursuant to Chapter
    11 of the Bankruptcy Code, which is appended as Exhibit A to the Disclosure Statement filed at Docket No. 105
    (as may be amended, modified, or supplemented the “Plan”).
              Case 19-10488-KBO         Doc 407     Filed 06/21/19     Page 2 of 3



satisfaction, release, and discharge of and in exchange for such Claims each Holder of such
Claims shall receive the same treatment provided to Holders of Allowed General Unsecured
Claims in Class 7 set forth in Article III of the Plan or such other treatment as agreed to by the
Post-Effective Date Debtors and the Holder of such Claim.

        PLEASE TAKE FURTHER NOTICE THAT, except as otherwise provided by the
Confirmation Order, the Plan, or a Final Order of the Court, the deadline for filing requests for
payment of Administrative Claims shall be the later of July 22, 2019 (which is the first Business
Day that is 30 days after the Effective Date), or 30 days after the Unexpired Lease Rejection
Date applicable to each rejected unexpired lease, as applicable. If a Holder of an Administrative
Claim (other than DIP Claims, cure Claims, or Professional Fee Claims) that is required to, but
does not, file and serve a request for payment of such Administrative Claim by the
Administrative Claims Bar Date, such Holder shall not be entitled to participate in any
distribution in these Chapter 11 Cases.

         PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Plan, the Deadline to
file final requests for payment of Professional Fee Claims is August 5, 2019 (which is the first
Business Day that is 45 days after the Effective Date, the “Professional Fee Application
Deadline”). All professionals must file final requests for payment of Professional Fee Claims by
no later than the Professional Fee Application Deadline to receive final approval of the fees and
expenses incurred in these Chapter 11 Cases.

       PLEASE TAKE FURTHER NOTICE THAT the Plan and its provisions are binding
on the Debtors, the Post-Effective Date Debtors, any Holder of a Claim or Interest and such
Holder’s respective successors and assigns, whether or not the Claim or Interest of such Holder
is Impaired under the Plan, and whether or not such Holder or Entity voted to accept the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Plan, the Confirmation Order, and
other documents and materials filed in these Chapter 11 Cases may be obtained at no charge
from Stretto, the notice and claims agent retained by the Debtors in these chapter 11 cases, by:
(a) calling the Debtors’ restructuring hotline at (855) 376-9008; (b) visiting the Debtors’
restructuring website at: http://www.cases.stretto.com/zgallerie; and/or (c) writing to Z Gallerie,
LLC Ballot Processing, c/o Stretto, 8269 East 23rd Avenue, Suite 275, Denver, Colorado 80238;
and/or (d) emailing TeamZGallerie@stretto.com. You may also obtain copies of any pleadings
filed in these chapter 11 cases for a fee via PACER at: http://www.deb.uscourts.gov.




                                                2
            Case 19-10488-KBO     Doc 407    Filed 06/21/19    Page 3 of 3



Dated: June 21, 2019            /s/ Domenic E. Pacitti
Wilmington, Delaware            Domenic E. Pacitti (DE Bar No. 3989)
                                Michael W. Yurkewicz (DE Bar No. 4165)
                                KLEHR HARRISON HARVEY BRANZBURG LLP
                                919 N. Market Street, Suite 1000
                                Wilmington, Delaware 19801
                                Telephone:    (302) 426-1189
                                Facsimile:    (302) 426-9193
                                -and-
                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                -and-
                                Justin R. Bernbrock (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession
